DETAILED ACTION
This office action is responsive to the applicant’s response filed 10/26/2020.  The application contains claims 1-20, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in claims 6 and 13 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “processing circuit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Claims 6 and 13 recites the limitation "processing circuit” coupled with functional language without reciting sufficient structure to achieve the function.
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 6 and 13 are interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Paragraph Fig. 4, [0048] states, “a processing circuit 404 including a processor 406 and memory 408” Based on the guidelines announced from Federal Register Vol. 76, No. 27, this has been interpreted as encompassing a hardware or hardware in combination with software implementation of the module, but not a pure software implementation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Claimed modules also trigger interpretation of the claim language under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph since they are considered a place holder for a corresponding structure in the specification.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. [US 2011/0087988 A1, hereinafter Ray] in view of Nixon et al. [US 2007/0168060 A1, hereinafter Nixon] in view of Appajannaet al. [US 20200162578 A1, hereinafter Appa]

With regard to Claim 1,
 	Ray teach a method for a processing circuit to display a graphical user interface (GUI) for a building management system (BMS) (Fig. 1, [0029]), the method comprising:
 ([0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.) the configuration module may be configured to create or update a relationship model stored in memory of the client or in memory of a server or BMS controller. The relationship model may be used by the feature-based GCE 910 related to the scene”, the list and the provided GUI of possible graphic control elements that the user select are libraries)
generating a tag based on the structured data (Fig. 1, Fig. 9, [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, the stored reference associating the selected GCEs with different particular equipment, systems, or other resources is a tag which is based on the selected GCEs structure data), 
wherein the tag associates interface data (34) and bound data from a plurality of different data sources (12, 14, 16, 18) (Fig. 1, [0006], “data interface for the graphical control element that is configured to associate (e.g., bind, connect, etc.) the graphical control element with data from disparate building management system sources”, [0029], “graphical control element of the present disclosure is intended to provide information from disparate BMS sources”, [0050], [0058], [0060] “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, stored reference associating the selected GCEs with different particular equipment, systems, or other resources is a tag, the tag associate the structured data (GCEs selected from the library) that include interface data (GUI information) and bond data (the data bonding the GCEs to the associated equipment)), the interface data describing an arrangement of an element of the GUI (32), and the bound data describing content of the element (34), wherein the bound data is associated with the element according to the arrangement (Fig. 1, [0058], “The arrangement shown in FIG. 9 may be created based on a computerized process that determines subsystems and features based on stored relationship information. In other embodiments, the arrangement shown in FIG. 9 may be created via user input received at a configuration tool”, stored reference associating the selected GCEs with different particular equipment, systems, or other resources is a tag, the tag associate the structured data (GCEs selected from the library) that include interface data (GUI information) and bond data (the data bonding the GCEs to the associated different particular equipment, systems, or other resources); 
([0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, [0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.) the configuration module may be configured to create or update a relationship model stored in memory of the client or in memory of a server or BMS controller. The relationship model may be used by the feature-based GCE 910 related to the scene”); 
displaying, on a display of a client device, the GUI based on the tag (Fig. 1, Fig. 9, [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”); and 
whereby the GUI may be used in different formats by associating the interface data with a different one of bound data, or the bound data with a different one of the interface data ([0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, [0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.)”, user can associate interface data for different bonding data by associate a GCE with different particular equipment, systems, or other resources).
	Examiner notes that Ray teach generating a tag based on the structured data (Fig. 1, Fig. 9, [0060], the stored reference associating the selected GCEs with different particular equipment, systems, or other resources is a tag which is based on the selected GCEs structure data), wherein the tag associates interface data and bound data from a plurality of different data sources ([0006], [0050], [0058], [0060] “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, stored reference associating the selected GCEs with different particular equipment, systems, or other resources is a tag, the tag associate the structured data (GCEs selected from the library) that include interface data (GUI information) and bond data (the data bonding the GCEs to the associated equipment)). However in effort to expedite prosecution, the examiner notes Nixon teach the tag limitation by showing the ability to generate a tag based on the structured data, wherein the tag associates interface data and bound data from a plurality of different data sources (Fig. 3, [0054], “instance of the smart process object 42 e has a tag or unique name within the context of the process module with which the smart process object 42 e is associated and this tag or unique name may be used to provide communications to and from the smart process object 42 e and may be referenced by the execution engine 48 during runtime”, [0059], [0084], “process graphic or process module may be provided with a specific tag. For example, smart process object elements within a graphics display or a process module may be provided a tag including an alias that can be filled in or selected at runtime”).
Ray and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of using graphical interface elements to control equipment. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray to use tags as an alias to provide communications to and from the smart process object resulting in resolutions as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ray as described above provide and resolve aliases in tags for the smart process objects as the same process module may include or be used to support different views for sets of equipment (Nixon, [0084]).
	Ray-Nixon do not explicitly teach front end microservice and back-end microservice, a front-end microservice bound with a back-end microservice.
	Appa teach front end microservice and back-end microservice (Abstract, Fig. 5-6, [0003], “Some other possible characteristics of microservices may include one, or more, of the following (herein collectively referred to as the “Twenty Possible Microservices Characteristics”): (i) services in a microservice architecture (MSA) are often processes that communicate over a network to fulfill a goal using technology-agnostic protocols (herein referred to as “network-communicative microservices”); (ii) microservices respectively provide services that are independently deployable (herein referred to as “independently deployable microservices”); (iii) the services are easy to replace (herein referred to as “easily replaceable microservices”); (iv) services are organized around capabilities (for example, user interface front-end, recommendation, logistics, billing, etc.) (herein referred to as “capability-centric microservices”, [0022]-[0023], “microservices, when deployed and integrated within a cloud computing environment, depend upon and issue requests to other cloud and backend services (e.g., database services, message queues, etc.)”), bound data comprising a front-end microservice bound with a back-end microservice (Abstract, Fig. 5-6, [0003], “Some other possible characteristics of microservices may include one, or more, of the following (herein collectively referred to as the “Twenty Possible Microservices Characteristics”): (i) services in a microservice architecture (MSA) are often processes that communicate over a network to fulfill a goal using technology-agnostic protocols (herein referred to as “network-communicative microservices”); (ii) microservices respectively provide services that are independently deployable (herein referred to as “independently deployable microservices”); (iii) the services are easy to replace (herein referred to as “easily replaceable microservices”); (iv) services are organized around capabilities (for example, user interface front-end, recommendation, logistics, billing, etc.) (herein referred to as “capability-centric microservices”, [0022]-[0023]).
Ray-Nixon and Appa are analogous art to the claimed invention because they are from a similar field of endeavor of providing communication between different data sources. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray-Nixon to use frontend and backend microservice resulting in resolutions as disclosed by Appa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ray-Nixon as described above to provide services that are independently deployable, easy to replace (Appa, [0003]).

With regard to Claim 2,
Ray-Nixon-Appa teach the method of Claim 1, wherein the element is a virtual representation of a physical system or device, person or group of people, or space or group of spaces (Ray, Fig. 1-2, 202, 204, 206, 208, [0032], Nixon, Fig. 3).

With regard to Claim 4,
Ray-Nixon-Appa teach the method of Claim 1, wherein a client displays the graphical user interface based on the tag, wherein the client is a web browser (Ray, Fig. 2, Fig. 1, Fig. 9, [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, [0037], “GCEs may be run within a web browser and presented as being a part of a web application”, Nixon, Fig. 3, [0054], “instance of the smart process object 42 e has a tag or unique name within the context of the process module with which the smart process object 42 e is associated and this tag or unique name may be used to provide communications to and from the smart process object 42 e and may be referenced by the execution engine 48 during runtime”, [0059], [0084]).

With regard to Claim 5,
Ray-Nixon-Appa teach the method of Claim 1, wherein the tag encapsulates one or more disparate external dependencies associated with the GUI (Ray, Fig. 1-2, [0029]), [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, the devices that the GCE will display represent external devices with dynamic values, Nixon, Fig. 3, [0054], “instance of the smart process object 42 e has a tag or unique name within the context of the process module with which the smart process object 42 e is associated and this tag or unique name may be used to provide communications to and from the smart process object 42 e and may be referenced by the execution engine 48 during runtime”, [0059], [0084], Appa, Abstract, Fig. 5-6, [0003], [0022]-[0023]).

Claims 6-7, 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. [US 2011/0087988 A1, hereinafter Ray] in view of Appajannaet al. [US 20200162578 A1, hereinafter Appa] 

With regard to Claim 6,
Ray teach a building management system (BMS) configured to display a graphical user interface (GUI) comprises:
a processing circuit configured to:
receive, based on a user selection ([0058], [0060], “various scenes created by a user may be saved with names, in a list, or as “favorites” such that a user can “flip through” or otherwise browse the scenes later”), interface data and bound data from a plurality of different data sources, the interface data describing an arrangement of an element of the GUI, and the bound data describing content of the element ([0058], “The arrangement shown in FIG. 9 may be created based on a computerized process that determines subsystems and features based on stored relationship information. In other embodiments, the arrangement shown in FIG. 9 may be created via user input received at a configuration tool”);
associate the bound data with the element according to the arrangement ([0058], [0060] “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”); and
send structured data to a client device to display the GUI, wherein the structured data is a library encapsulating the element (Fig. 2, Fig. 9, [0058], “The relationship model may be used by the feature-based GCE 910 related to the scene”, Fig. 1, Fig. 9, [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”,  the display data that identify a GCE for display associated with the data that identify the content of the GCE to be displayed).
Ray do not explicitly teach a front-end microservice bound with a back-end microservice.
	Appa teach a front-end microservice bound with a back-end microservice (Abstract, Fig. 5-6, [0003], “Some other possible characteristics of microservices may include one, or more, of the following (herein collectively referred to as the “Twenty Possible Microservices Characteristics”): (i) services in a microservice architecture (MSA) are often processes that communicate over a network to fulfill a goal using technology-agnostic protocols (herein referred to as “network-communicative microservices”); (ii) microservices respectively provide services that are independently deployable (herein referred to as “independently deployable microservices”); (iii) the services are easy to replace (herein referred to as “easily replaceable microservices”); (iv) services are organized around capabilities (for example, user interface front-end, recommendation, logistics, billing, etc.) (herein referred to as “capability-centric microservices”, [0022]-[0023]).
Ray and Appa are analogous art to the claimed invention because they are from a similar field of endeavor of providing communication between different data sources. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray to use frontend and backend microservice resulting in resolutions as disclosed by Appa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ray as described above to provide services that are independently deployable, easy to replace (Appa, [0003]).

With regard to Claim 7,
Ray-Appa teach the building management system of Claim 6, wherein the element is a virtual representation of a physical system or device, person or group of people, or space or group of spaces (Ray, Fig. 1-2, 202, 204, 206, 208).

With regard to Claim 11,
Ray-Appa teach the building management system (BMS) of Claim 6, wherein the plurality of different data sources are backend microservices, wherein the backend microservices are coupled to one or more other backend microservices or data servers (Appa, Abstract, Fig. 5-6, [0003], “Some other possible characteristics of microservices may include one, or more, of the following (herein collectively referred to as the “Twenty Possible Microservices Characteristics”): (i) services in a microservice architecture (MSA) are often processes that communicate over a network to fulfill a goal using technology-agnostic protocols (herein referred to as “network-communicative microservices”); (ii) microservices respectively provide services that are independently deployable (herein referred to as “independently deployable microservices”); (iii) the services are easy to replace (herein referred to as “easily replaceable microservices”); (iv) services are organized around capabilities (for example, user interface front-end, recommendation, logistics, billing, etc.) (herein referred to as “capability-centric microservices”).

With regard to Claim 12,
Ray-Appa teach the building management system (BMS) of Claim 6, wherein the arrangement is standardized across different bound data sources (Ray, Fig. 1-2, [0044], “GCE module 408 is further shown to include GCE resources 416. GCE resources 416 may include common graphics (e.g., boundary graphics, theme graphics, fonts, etc.) configured to be used by one or more graphical control elements”, “for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene”, [0058], [0060] “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”).

With regard to Claim 13,
Ray teach a system for displaying a building management system (BMS) graphical user interface (GUI), the system comprising:
one or more client devices configured to render one or more applications, the one or more applications configured to receive BMS data and display the BMS data in a GUI (Fig. 2); and 
a processing circuit configured to provide a display service, the display service configured to:
receive, based on a user selection ([0058], [0060], “various scenes created by a user may be saved with names, in a list, or as “favorites” such that a user can “flip through” or otherwise browse the scenes later”), interface data and bound data from a plurality of different data sources, the interface data describing an arrangement of an element of the GUI, and the bound data describing content of the element ([0058], “The arrangement shown in FIG. 9 may be created based on a computerized process that determines subsystems and features based on stored relationship information. In other embodiments, the arrangement shown in FIG. 9 may be created via user input received at a configuration tool”);
associate the bound data with the element according to the arrangement ([0058], [0060] “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”); and
create structured data comprising one or more elements; and send the structured data to the one or more applications (Fig. 4B, Fig. 9 ([0058], FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.) the configuration module may be configured to create or update a relationship model stored in memory of the client or in memory of a server or BMS controller. The relationship model may be used by the feature-based GCE 910 related to the scene”, [0060], “various scenes created by a user may be saved with names, in a list, or as “favorites” such that a user can “flip through” or otherwise browse the scenes later”).
Ray do not explicitly teach a front-end microservice bound with a back-end microservice.
	Appa teach a front-end microservice bound with a back-end microservice (Abstract, Fig. 5-6, [0003], “Some other possible characteristics of microservices may include one, or more, of the following (herein collectively referred to as the “Twenty Possible Microservices Characteristics”): (i) services in a microservice architecture (MSA) are often processes that communicate over a network to fulfill a goal using technology-agnostic protocols (herein referred to as “network-communicative microservices”); (ii) microservices respectively provide services that are independently deployable (herein referred to as “independently deployable microservices”); (iii) the services are easy to replace (herein referred to as “easily replaceable microservices”); (iv) services are organized around capabilities (for example, user interface front-end, recommendation, logistics, billing, etc.) (herein referred to as “capability-centric microservices”, [0022]-[0023]).
Ray and Appa are analogous art to the claimed invention because they are from a similar field of endeavor of providing communication between different data sources. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray to use frontend and backend microservice resulting in resolutions as disclosed by Appa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ray as described above to provide services that are independently deployable, easy to replace (Appa, [0003]).

With regard to Claim 14,
Claims 14 is similar in scope to claim 7; therefore it is rejected under similar rationale.

With regard to Claim 16,
Ray teach the system of Claim 13, wherein the one or more client devices are web browsers (Ray, Fig. 2, [0037], “GCEs may be run within a web browser and presented as being a part of a web application”).

With regard to Claim 17,
Claim 17 is similar in scope to claim 11; therefore they are rejected under similar rationale.

With regard to Claim 18,
Claim 18 is similar in scope to claim 12; therefore they are rejected under similar rationale.

With regard to Claim 19,
Ray-Appa teach the system of Claim 13, wherein the processing circuit allows a user to edit the bound data ([0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.) the configuration module may be configured to create or update a relationship model stored in memory of the client or in memory of a server or BMS controller. The relationship model may be used by the feature-based GCE 910 related to the scene”).


Claim 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. [US 2011/0087988 A1, hereinafter Ray] in view of Appajannaet al. [US 20200162578 A1, hereinafter Appa] in view of Nixon et al. [US 2007/0168060 A1, hereinafter Nixon]
With regard to Claim 9,
Ray-Appa teach the building management system (BMS) of Claim 6, wherein the client device generates a tag to display the graphical user interface (Ray, Fig. 1, Fig. 9, [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”).
Examiner notes that Ray teach client device generates a tag to display the graphical user interface ([0006], [0058], [0060] “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, stored reference associating the selected GCEs with different particular equipment, systems, or other resources is a tag, the tag associate the structured data (GCEs selected from the library) that include interface data (GUI information) and bond data (the data bonding the GCEs to the associated equipment)). However in effort to expedite prosecution, the examiner notes Nixon teach the tag limitation by showing the ability to client device generates a tag to display the graphical user interface (Fig. 3, [0054], “instance of the smart process object 42 e has a tag or unique name within the context of the process module with which the smart process object 42 e is associated and this tag or unique name may be used to provide communications to and from the smart process object 42 e and may be referenced by the execution engine 48 during runtime”, [0059], [0084], “process graphic or process module may be provided with a specific tag. For example, smart process object elements within a graphics display or a process module may be provided a tag including an alias that can be filled in or selected at runtime”).
Ray-Appa and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of using graphical interface elements to control equipment. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray to use tags as an alias to provide communications to and from the smart process object resulting in resolutions as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ray as described above provide and resolve aliases in tags for the smart process objects as the same process module may include or be used to support different views for sets of equipment (Nixon, [0084].


With regard to Claim 10,
Ray-Appa-Nixon teach the building management system (BMS) of Claim 9, wherein the tag encapsulates one or more external dependencies associated with the graphical user interface (Ray, Fig. 1-2, [0029]), [0060], “binding a selected and dragged GCE to particular equipment, systems, or other resources. The binding process may be used by the configuration module to store references to data points that the GCE will display”, the devices with dynamic values that the GCE will display represent external dependencies associated with the graphical user interface, Nixon, Fig. 3, [0054], “instance of the smart process object 42 e has a tag or unique name within the context of the process module with which the smart process object 42 e is associated and this tag or unique name may be used to provide communications to and from the smart process object 42 e and may be referenced by the execution engine 48 during runtime”, [0059], [0084], “process graphic or process module may be provided with a specific tag. For example, smart process object elements within a graphics display or a process module may be provided a tag including an alias that can be filled in or selected at runtime”).


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. [US 2011/0087988 A1, hereinafter Ray] in view of Nixon et al. [US 2007/0168060 A1, hereinafter Nixon] in view of Appajannaet al. [US 20200162578 A1, hereinafter Appa] in view of Drees et al. [US 2011/0047418 A1, hereinafter Drees].

With regard to Claim 3,
	Ray-Nixon-Appa teach the method of Claim 1, wherein an application changes a source of the bound data, wherein the source is an endpoint (Ray, [0060], [0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.)).
Ray-Nixon-Appa do not explicitly teach application programming interface (API).
Drees teach an application programming interface (API) changes a source of the bound data, wherein the source is an endpoint ([0036], “building subsystem integration layer 118 is configured, developers of applications may be provided with a software development kit to allow rapid development of applications compatible with the smart building manager (e.g., with an application-facing protocol or API of the building subsystem integration layer). Such an API or application-facing protocol may be exposed at the enterprise integration layer 108”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to modify Ray to use application programming interface (API) for communicating and changing endpoints. Ray-Nixon-Appa and Drees are related to providing building information through a graphical user interface. A person of ordinary skill in the art would have been motivated to modify Ray based on Drees teaching with a reasonable expectation of success, because the modification would allow a rapid development of applications compatible with the building management system (Drees, [0036]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. [US 2011/0087988 A1, hereinafter Ray] in view of Appajannaet al. [US 20200162578 A1, hereinafter Appa] in view of Drees et al. [US 2011/0047418 A1, hereinafter Drees].

With regard to Claim 8,
	Ray-Appa teach the building management system (BMS) of Claim 6, wherein an application changes a source of the bound data, wherein the source is an endpoint (Ray, [0060], [0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.)).
Ray-Appa do not explicitly teach application programming interface (API).
Drees teach an application programming interface (API) changes a source of the bound data, wherein the source is an endpoint ([0036], “building subsystem integration layer 118 is configured, developers of applications may be provided with a software development kit to allow rapid development of applications compatible with the smart building manager (e.g., with an application-facing protocol or API of the building subsystem integration layer). Such an API or application-facing protocol may be exposed at the enterprise integration layer 108”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to modify Ray to use application programming interface (API) for communicating and changing endpoints. Ray-Appa and Drees are related to providing building information through a graphical user interface. A person of ordinary skill in the art would have been motivated to modify Ray-Appa based on Drees teaching with a reasonable expectation of success, because the modification would allow a rapid development of applications compatible with the building management system (Drees, [0036]).

With regard to Claim 15,
Ray-Appa teach the system of Claim 13, allows a user to change a source of the BMS data, wherein the source is an endpoint ([0060], [0058], “arrangement shown in FIG. 9 may be created via user input received at a configuration tool. Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene … in FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.)).
Ray-Appa do not explicitly teach application programming interface (API).
Drees teach an application programming interface (API) allows a user to change a source of the bound data, wherein the source is an endpoint ([0036], “building subsystem integration layer 118 is configured, developers of applications may be provided with a software development kit to allow rapid development of applications compatible with the smart building manager (e.g., with an application-facing protocol or API of the building subsystem integration layer). Such an API or application-facing protocol may be exposed at the enterprise integration layer 108”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to modify Ray to use application programming interface (API) for communicating and changing endpoints. Ray-Appa and Drees are related to providing building information through a graphical user interface. A person of ordinary skill in the art would have been motivated to modify Ray-Appa based on Drees teaching with a reasonable expectation of success, because the modification would allow a rapid development of applications compatible with the building management system (Drees, [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. [US 2011/0087988 A1, hereinafter Ray] in view of Appajannaet al. [US 20200162578 A1, hereinafter Appa] in view of Davis et al. [US 2018/0176187 A1, hereinafter Davis].

With regard to Claim 20,
	Ray-Appa teach the system of Claim 13, wherein the one or more applications are configured to subscribe to receive the structured data (Ray, Fig. 4B, Fig. 9 ([0058], FIG. 9, a user (or a computerized process) has constructed a GUI scene … By connecting GCEs 902, 904, 906, 908 (e.g., via their placement in one scene, by a user drawing lines connecting the GCEs such as lines 912 914, 918, by ordering the GCEs via a list, etc.) the configuration module may be configured to create or update a relationship model stored in memory of the client or in memory of a server or BMS controller. The relationship model may be used by the feature-based GCE 910 related to the scene”, [0060], “various scenes created by a user may be saved with names, in a list, or as “favorites” such that a user can “flip through” or otherwise browse the scenes later”). 
Ray-Appa do not explicitly teach securely subscribe.
Davis teach one or more applications are configured to securely subscribe to receive the structured data (Fig. 1-9, [0027], “secure proxy fleet 106 may include applications … secure proxy fleet 106 may manage and maintain cryptographic material to encrypt the sensitive data. In addition, the secure proxy fleet 106 proxy or otherwise forwards requests between the one or more backend services 108 and customers”, [0035], “secure proxy fleet 306 receives and protects sensitive data prior to forwarding the sensitive data to backend services”, [0071]).
It would have been obvious for a person of ordinary skill in the art before the time of filling of the invention to modify Ray-Appa to secure the communication between an application and a data source. Ray-Appa and Davis are related to exchanging data between application and external sources. A person of ordinary skill in the art would have been motivated to modify Ray-Appa based on Davis teaching with a reasonable expectation of success, because the modification would secure the system and the data when in transit over the network (Davis, [0001]).

Response to Arguments
Applicant’s arguments, see P.6-7, filed filled 2/10/2021, with respect to the rejection(s) of claim(s) 16, and 13 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Appa that teach the ability to use frontend and backend microservices as a set of collaborating microservices See at least ¶ Abstract, Fig. 5-6, ¶3, ¶22-23. Ray-Nixon and Appa are analogous art to the claimed invention because they are from a similar field of endeavor of providing communication between different data sources. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray-Nixon to use frontend and backend microservice resulting in resolutions as disclosed by Appa with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Ray-Nixon as described above to provide services that are independently deployable, easy to replace (Appa, ¶3).
As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication Number No. US 2018/0205567 A1 filed by Piaskowski et al. Piaskowski teach the ability to bind Graphical User Interface elements to different equipment, systems, or other resources based on user input See Fig. 16, Fig. 21-23, ¶118, ¶128-129, ¶134
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174